Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA


                                                     )
    NORWEGIAN CRUISE LINE                            )
    HOLDINGS LTD., a Bermuda Company;                )
    NCL (BAHAMAS) LTD., d/b/a                        )
    NORWEGIAN CRUISE LINE, a Bermuda                 )
    Company; SEVEN SEAS CRUISES, a                   )
    Panama Limited Liability Company;                )
    OCEANIA CRUISES S. DE R.L., d/b/a                )
    OCEANIA CRUISES, a Panama Limited                )
    Liability Company,                               ) Case No.: 1:21-cv-22492
                                                     )
                    Plaintiffs,                      )
                                                     )
            v.                                       )
                                                     )
    SCOTT A. RIVKEES, M.D., State                    )
    Surgeon General and Head of the Florida          )
    Department of Health, in his official            )
    capacity,                                        )
                  Defendant.                         )
                                                     )

          DEFENDANT’S REPLY IN SUPPORT OF HIS EXPEDITED MOTION FOR
                                  TRANSFER

          Plaintiffs offer no substantive response to the central justification for a transfer to the
   Middle District of Florida. Plaintiffs’ lead claim in this case is that the CDC’s conditional sailing
   order (“CSO”) and its implementing measures preempt Fla. Stat. § 381.00316. Of course, for these
   measures to have any preemptive effect, the CSO must be valid—and the issue of the CSO’s
   validity is being actively litigated before the Middle District. The CDC is a party to that litigation
   and is the proper party to defend its actions. Indeed, in their reply brief in support of a preliminary
   injunction here, Plaintiffs do not muster their own arguments on behalf of the CSO, instead relying
   on the CDC’s briefing in the Middle District litigation. See, e.g., Pls.’ Reply in Supp. of Expedited
   Mot. for Prelim. Inj. at 4, Doc. 35 (July 30, 2021) (“Pls.’ PI Reply”) (“Most of Defendant’s
   remaining arguments are predicated on invalidating CDC’s framework, which . . . should not be



                                                     1
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 2 of 11




   taken as likely, for reasons CDC has submitted to the Middle District and the Eleventh Circuit and
   need not be belabored here.”).
           As Plaintiffs do not dispute, they could originally have filed this suit in the Middle District,
   where the related litigation had been progressing for months. A transfer would serve judicial
   economy, avoid potentially conflicting rulings, and prejudice no party. Transfer therefore is
   warranted under either the first-filed rule or 28 U.S.C. § 1404(a).
                                               ARGUMENT
           Plaintiffs’ primary contention in this suit—the first claim in their complaint and the lead
   argument in their preliminary-injunction briefing—is that Florida cannot prohibit them, pursuant
   to Fla. Stat. § 381.00316, from requiring documentation of COVID-19 vaccination because that
   prohibition purportedly conflicts with the CSO and related implementation measures. Defendant
   has argued in turn (and continues to argue in the Motion to Dismiss that he is also filing today)
   that the CSO cannot preempt § 381.00316 because it is invalid. See Def.’s Mem. of Law in Opp’n
   to Pls.’ Expedited Mot. for Prelim. Inj. at 6–15, Doc. 32 (July 27, 2021) (“Def.’s PI Mem.”). Thus,
   Plaintiffs’ primary claim does not get out of the starting blocks unless the CSO is valid.
           Whether under the first-filed rule or § 1404(a), this case should be transferred for that
   essential reason. Plaintiffs do not dispute that, to rule for them on their primary claim, the Court
   must find that the CDC had authority to issue the CSO and that it did so in a lawful manner.
   Plaintiffs also do not dispute that these exact questions have been raised and preliminarily ruled
   upon in Florida’s suit against the CDC in the Middle District. And Plaintiffs do not dispute that
   the CDC’s participation provides insight into its understanding of the preemptive effect of its CSO
   and related measures in Florida, which the CDC itself has disclaimed with respect to the
   vaccination alternative. In fact, Plaintiffs respond to this disclaimer not with arguments of their
   own, but with cites to the CDC’s own briefing in the Middle District litigation. See Pls.’ PI Reply
   at 6. Those cites come nowhere near to retracting the CDC’s multiple, explicit statements cited in
   Defendant’s preliminary-injunction briefing. But they further illustrate that this case should be
   before the Middle District.
      I.       This Case Should Be Transferred to the Middle District of Florida Under the
               First-Filed Rule.

           Although Plaintiffs emphasize the equitable nature of the first-filed rule, see Pls.’ Resp. in
   Opp’n to Expedited Mot. for Transfer at 7, 14–15, Doc. 36 (July 30, 2021) (“Resp.”), they treat


                                                      2
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 3 of 11




   two of its factors as stringent requirements. The rule is grounded, however, in “considerations of
   comity and orderly administration of justice” and reflects the basic proposition that “two courts of
   equal authority should not hear the same case simultaneously and potentially generate dueling
   appeals.” Broward Bulldog, Inc. v. U.S. Dep’t of Justice, 939 F.3d 1164, 1196 (11th Cir. 2019)
   (internal quotation marks omitted). These equitable considerations guide application of the rule’s
   factors. See, e.g., Elliott v. Williams, No. 20-81280-CIV, 2021 WL 1998411, at *4 (S.D. Fla. May
   19, 2021). 1 And the potential for disorder and dueling rulings has already manifested here: as
   explained further in Defendant’s Motion to Dismiss, Plaintiffs’ preemption claim is unripe given
   that the Middle District has preliminarily enjoined the CSO and the Eleventh Circuit has declined
   to stay the injunction pending appeal; yet Plaintiffs ask this Court to enjoin § 381.00316 on the
   authority of the CSO. The equitable underpinnings of the first-filed rule therefore favor a transfer
   to the Middle District.
           So does the rule’s first factor, which Plaintiffs’ neglect: the chronology of the two actions.
   Plaintiffs meticulously detail email traffic related to this litigation, but they cannot deny that the
   Middle District litigation began months before. Nor does the chronology of this litigation favor
   them. Florida enacted § 381.00316 on May 3, months before Plaintiffs filed a complaint in this
   Court alleging a desire to comply with the CSO by requiring documentation of COVID-19
   vaccination from 95% of passengers. See Compl. ¶ 120, Doc. 1 (July 13, 2021). Plaintiffs’ delay
   has allowed the Middle District action to proceed considerably. On June 18, nearly a month before
   this suit was filed, that court granted the State’s preliminary injunction motion, and the Eleventh
   Circuit has since denied the CDC’s motion for a stay pending appeal. The Middle District’s ruling
   extensively addresses the issues relating to the CSO’s validity, see State v. Becerra, 2021 WL
   2514138, at **11–47 (M.D. Fla. 2021), and Plaintiffs provide no sound basis for requiring
   duplicate judicial effort on this issue.
           The two first-filed factors on which Plaintiffs rely—overlap of the parties and issues—also
   favor a transfer. Plaintiffs’ suggestion that the parties here and in the Middle District do not overlap
   whatsoever, see Resp. at 8, is untrue. In accord with the Ex Parte Young doctrine, Plaintiffs seek



           1
             Plaintiffs are therefore incorrect that the equities can only support denying a transfer in
   cases that satisfy the first-filed factors. See Resp. at 14. Nor do equitable considerations “threate[n]
   to transform” the rule “into a broad license” for “willy-nilly” transfers. Id. Plaintiffs’ own citations
   show that courts routinely deny transfers that would not serve judicial efficiency.
                                                      3
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 4 of 11




   an injunction against a State official rather than the State itself. But the Eleventh Circuit has “noted
   that the doctrine is a legal fiction because it ‘creates an imaginary distinction between the state and
   its officers, deeming the officers to act without the state’s authority, and, hence, without immunity
   protection, when they enforce state laws in derogation of the Constitution.’ ” Hayes v. Sec’y, Fla.
   Dep’t of Child. & Fams., 563 F. App’x 701, 703 (11th Cir. 2014) (quoting Summit Med. Assocs.,
   P.C. v. Pryor, 180 F.3d 1326, 1336–37 (11th Cir. 1999)). There is thus no meaningful difference
   between Defendant and the State for purposes of these cases. Plaintiffs merely confuse issues by
   focusing on the different lawyers for Defendant and the State. The lawyers are, of course, not the
   parties. That Defendant and the State have different lawyers does not mean that their interests are
   not aligned. Both argue that the CSO is invalid.
           The question is therefore whether Plaintiffs’ absence from the Middle District caption
   defeats the first-filed presumption here, i.e., whether this difference alone justifies sacrificing
   judicial efficiency and risking inconsistent rulings. Plaintiffs might have a better argument that it
   does if Defendant were seeking to dismiss or stay this case. But Defendant seeks only a transfer to
   a district that is already hearing a similar case, one that Plaintiffs themselves have recognized as
   germane to their interests and have sought to participate in as an amicus. Contrary to their
   characterization, Defendant does not argue that their request to file an amicus brief “is equivalent
   to [them] actually being a party before the Middle District.” Resp. at 12 (emphasis omitted). That
   brief—where Plaintiffs again raise their preemption argument—is primarily relevant because it
   illustrates the cases’ overlapping issues. But Plaintiffs’ amicus participation, which the State does
   not generally oppose, 2 is also relevant because it illustrates that Plaintiffs can readily represent
   their interests in the Middle District, as they would have further opportunity to do after a transfer.
   Again, the Middle District has a party that, though not named here, is in the background of
   Plaintiffs’ primary claim: the CDC. Under these circumstances, this factor also supports a transfer.
           All Plaintiffs’ cited cases arise from different circumstances. That any of these cases should
   “preclu[de]” a different application of an equitable standard to different facts, as Plaintiffs say, see
   Resp. at 9, is inherently unsound. In any event, in the case on which they most heavily rely,


           2
            Plaintiffs make much of the fact that this brief was never actually filed. Resp. at 4, 12. As
   noted in Defendant’s underlying motion, the State objected to that brief only because Plaintiffs
   sought to file it outside the established briefing schedule, and Plaintiffs’ request to file it was
   denied only because it was moot after the Eleventh Circuit declined to grant a stay based on the
   papers timely filed.
                                                      4
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 5 of 11




   Collegiate Licensing Co. v. American Casualty Co. of Reading (“CLC”), 713 F.3d 71 (11th Cir.
   2013), the Eleventh Circuit affirmed the use of the first-filed rule to block parties from filing
   related intervention complaints in proceedings in another court. Even though those proceedings
   had begun before the action in this circuit, the “proper comparators” for the action in this circuit
   were the intervention complaints (which involved the same parties and insurance policies) and not
   the proceedings themselves (which involved different insurance policies and only one common
   party). Id. at 77, 79. In other words, the existence of a common party alone did not render the other
   action “first-filed.” Here, by contrast, Plaintiffs argue that the absence of a party (i.e., Plaintiffs)
   defeats characterizing the Middle District action as “first-filed” despite the existence of other
   common parties and claims based on the same document (i.e., the CSO). The CLC decision does
   not dictate that result.
           The same goes for Plaintiffs’ other cited cases that, like CLC, concern actions with more
   differences than just the parties. See Williams v. Bluestem Brands, Inc., No. 8:17-CV-1971-T-
   27AAS, 2018 WL 2426644, at *2 (M.D. Fla. May 30, 2018) (no substantial overlap of parties or
   issues where relevant factual allegations differed between two cases); Tempur-Pedic N. Am., LLC
   v. Mattress Firm, Inc., No. 8:18-CV-2147-T-33SPF, 2018 WL 8369104, at *2 (M.D. Fla. Sept. 20,
   2018) (similar); Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Beta Constr. LLC, No. 8:10-CV-
   1541-T-26TBM, 2010 WL 3789042, at **4–5 (M.D. Fla. Sept. 24, 2010) (similar). In such cases,
   courts reasonably failed to find “any gains in judicial efficiency” warranting a transfer. Epler v.
   Air Methods Corp., No. 6:21-CV-461-PGB-DCI, 2021 WL 2806207, at *6 (M.D. Fla. June 4,
   2021) (emphasis added). The rest of Plaintiffs’ cases are not relevant because the movants there
   sought either dismissal or a stay. See Savage v. Seterus, Inc., No. 2:20-CV-32-FTM-38NPM, 2020
   WL 2219194, at *1 (M.D. Fla. May 7, 2020); Mister Sparky Franchising, LLC v. On Time
   Electricians, Inc., No. 8:15-CV-164-T-33TGW, 2015 WL 1811082, at *1 (M.D. Fla. Apr. 21,
   2015). Whereas those remedies would obviously prejudice the other side, transfer would not
   prejudice Plaintiffs for the reasons already discussed and further elaborated below. Compare
   Rodriguez v. Molina Healthcare of Fla., Inc., No. 4:16CV801-RH/CAS, 2017 WL 10841484, at
   *2 (N.D. Fla. May 24, 2017) (“If relief is to be obtained by Florida case managers, it must be
   obtained in this action or not at all.”).
           Plaintiffs spend less time on the last factor—overlap of the issues—perhaps because they
   cannot (and do not dispute) that their primary claim overlaps with the issues in the Middle District

                                                      5
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 6 of 11




   litigation. They do suggest that the overlap is only partial because the Middle District suit does not
   specifically concern alleged preemption of § 381.00316. See Resp. at 13. But that is an aspect of
   the same question in the Middle District: whether the CSO preempts § 381.00316 as applied to
   Plaintiffs depends on whether the CSO is valid. See Fidelity Fed. Sav. & Loan Ass’n v. de la
   Cuesta, 458 U.S. 141, 154 (1982).
           Plaintiffs’ cited cases again do not weigh against a transfer. Indeed, in one case they cite
   for the proposition that “courts in this Circuit routinely deny motions premised on the first-filed
   rule based on lack of substantial overlap” in issues, id., this Court applied the first-filed rule
   sua sponte and held that it “unambiguously justifies a transfer here.” Williams, 2021 WL 1998411,
   at *4. “Notably,” the Court said, “the first-to-file rule doesn’t require that the parties and issues
   involved be identical; it requires only that they are sufficiently similar or substantially overlap.”
   Id. (internal quotation marks omitted; emphasis in original).
           The rest of Plaintiffs’ cases are readily distinguishable. The “policies at issue” are the same
   for Plaintiffs’ preemption claim and the Middle District claims, unlike in CLC. See 713 F.3d at 79.
   And this is not a case, like Tempur-Pedic, with “differences in the alleged wrongful conduct”
   between private parties, where “[a]ny potential conflict between the injunctive relief granted” in
   one action could “be resolved through the hearing and ruling on the motion for preliminary
   injunction” in the other. 2018 WL 8369104, at *2. Here, the relevant “policy” is a public policy,
   the CSO. The potential for conflicting rulings on that policy is unavoidable and more problematic.
   If the CSO is deemed a valid regulation with preemptive effect here and an invalid regulation in
   the Middle District, or vice versa, the CSO will have different force in different districts—even
   though the party that promulgated the CSO, the CDC, is present to defend the CSO in only the
   Middle District. The first-filed rule prevents that strange result. 3
           Granted, as Plaintiffs note and Defendant fully acknowledges, other claims in this case are
   not “duplicative” of issues in the Middle District. Resp. at 12 (internal quotation marks omitted);
   see also Def.’s Expedited Mot. for Transfer at 6, Doc. 28 (July 16, 2021). But Plaintiffs cite no
   controlling authority requiring courts to look for complete duplication (as opposed to sufficient




           3
             The Middle District has sought to avoid the possibility of its ruling “impair[ing]” the
   interests of parties not before it by allowing the State of Texas to intervene. Order at 4, State v.
   Becerra, No. 8:21-cv-839, Doc. 117 (July 29, 2021).
                                                      6
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 7 of 11




   similarity) when applying the first-filed rule. 4 To the extent courts do so in other cases, that
   standard does not serve the goals of the first-filed rule in this one. There is no reason to risk
   conflicting determinations of the validity of the CSO when the Middle District already has the
   CDC as a party, is equally equipped to resolve Plaintiffs’ secondary claims (which have only just
   been preliminarily briefed here), and indeed could do so with more dispatch given its longer
   familiarity with the issues underlying Plaintiffs’ primary claim.
           Plaintiffs also discuss what they call “equitable factors,” which are really a preview of their
   § 1404(a) arguments. Resp. at 14–15. “A transfer of a case under the first-filed rule does not
   depend on the presence or absence of 28 U.S.C. § 1404(a) considerations.” Williams, 2021 WL
   1998411, at *4 (internal quotation marks omitted). To the extent Plaintiffs mean to suggest that
   these “factors” are “compelling circumstances” against transfer, Plaintiffs do not credibly assert
   any circumstances that courts have considered under the first-filed rule. See id. at *5. Nor are
   Plaintiffs’ assertions compelling. The location of Plaintiffs’ headquarters is irrelevant to the
   resolution of the legal questions here and in the Middle District and is particularly irrelevant to the
   resolution of the question whether a different entity (the CDC) acted unlawfully in promulgating
   the CSO. And though transfers entail some delay, Plaintiffs do not suggest that the Middle District
   could not resolve their claims efficiently or that this Court is better positioned to do so. Plaintiffs
   are certainly clear about their own desire for expedition, but that does not compel disregarding the
   goals of the first-filed rule—especially not when Plaintiffs face no impending harm and when
   Plaintiffs could have brought this case months ago. See Def.’s PI Mem. at 19–20.
           Finally, Plaintiffs’ accusations of forum shopping are baseless. Plaintiffs do not dispute
   that this suit could originally have been filed in the Middle District. Nor has Defendant sought to
   transfer the case there because he was “dissatisfied” with the resolution of his extension motion—
   which, as Plaintiffs note, the Court largely granted. Resp. at 11. And it is not relevant that he sought
   an extension before seeking a transfer. If this Court were the proper forum for this case, it deserves
   adequate briefing of the issues. But Defendant sought to transfer—mere days after the suit was




           4
             Plaintiffs cite an out-of-Circuit case and a case from the Northern District of Alabama
   that itself relies on out-of-Circuit cases. See Resp. at 12. Meanwhile, as noted, this Court has
   recently confirmed that the standard is “sufficien[t] similar[ity] or substantia[l] overlap.” Williams,
   2021 WL 1998411, at *4.
                                                      7
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 8 of 11




   filed, and the same day that retained counsel appeared on his behalf—because the Middle District
   is the proper forum.
      II.      Alternatively, This Case Should Be Transferred to the Middle District of Florida
               Under § 1404(a).

            Plaintiffs do not mention, much less dispute, the Supreme Court’s observation that “[t]o
   permit a situation in which two cases involving precisely the same issues are simultaneously
   pending in different District Courts leads to the wastefulness of time, energy and money that
   [§] 1404(a) was designed to prevent,” Cont’l Grain Co. v. The FBL-585, 364 U.S. 19, 26 (1960),
   or this Court’s observation that “[o]ther courts in this Circuit have transferred cases pursuant to
   § 1404(a) because of lawsuits involving substantially similar issues pending in other districts—
   even where the plaintiff was not a party to those other suits.” Chicken Kitchen USA, LLC v. Tyson
   Foods, Inc., No. 17-21503-CIV, 2017 WL 6760811, at *4 (S.D. Fla. Oct. 4, 2017). Under this logic
   and precedent alone, this case should be transferred to the Middle District. But the same result
   obtains under the specific factors that courts also consider when applying § 1404(a). See Manuel
   v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005).
            Locus of operative facts and convenience of the parties and witnesses. Plaintiffs argue that
   these factors support this forum because Plaintiffs are headquartered in Miami and do more
   business in this district than in the Middle District. That has nothing to do with this case, which
   involves mainly legal issues and should not require extensive fact discovery (indeed, Defendant
   believes it should be dismissed). Regardless, Plaintiffs are large corporate entities that participate
   in cases throughout the country. See, e.g., Thompson v. NCL (Bahamas) Ltd, No. 4:16-CV-40132-
   TSH, 2017 WL 275595 (D. Mass. Jan. 20, 2017). They cannot assert that traveling one district
   over, if that would even be necessary, would be a significant burden.
            Familiarity with the governing law, trial efficiency, and the interests of justice. It is true
   that the parties are also capable of litigating in this district. But “the overarching consideration
   under § 1404(a) is whether a transfer would promote the interest of justice,” which, given the
   existing Middle District litigation, would be best served there. Atl. Marine Const. Co. v. U.S. Dist.
   Ct. for W. Dist. of Texas, 571 U.S. 49, 63 (2013) (internal quotation marks omitted). Plaintiffs have
   no response other than repeating arguments and accusations that fail for the reasons above.
   Whatever pains the Court takes to resolve Plaintiffs’ claims in the expedited manner they request,



                                                      8
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 9 of 11




   it cannot make up for the litigation that the Middle District has overseen and will continue
   overseeing with the CDC as a party.
          Plaintiffs’ choice of forum. That leaves Plaintiffs relying on the general presumption in
   favor of a plaintiff’s choice of forum, which they again assert was based on their headquarters and
   business. This presumption does not always carry weight, especially not where, as here, “there is
   no real connection” between the litigation and the plaintiff’s presence the forum. Fed. Hous. Fin.
   Agency v. First Tennessee Bank Nat’l Ass’n, 856 F. Supp. 2d 186, 192 (D.D.C. 2012). Especially
   given the related litigation already proceeding in a forum where this case could have been brought,
   this factor deserves little or no weight in this case. See id. at 195–96.
          Plaintiffs’ assertion that “even neutral factors weigh against transfer,” Resp. at 16 (internal
   quotation marks omitted), is unsupported by their own cited cases, which afforded weight to the
   plaintiff’s choice of forum when all other factors were either equal, neutral, or tipped collectively
   toward that forum. See SME Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., 382 F.3d
   1097, 1103 (11th Cir. 2004); Sterling v. Provident Life & Accident Ins. Co., 519 F. Supp. 2d 1195,
   1208 (M.D. Fla. 2006). Here, the only factors that point in any direction—“familiarity with the
   governing law” and “trial efficiency and the interests of justice”—point to the Middle District.
   These factors overcome the presumption and justify a transfer under § 1404(a) as well.
                                             CONCLUSION
          This case should be transferred to the Middle District of Florida.

          Dated: August 4, 2021                           Respectfully submitted,


                                                           /s/Joseph O. Masterman
           Raymond Frederick Treadwell                     Joseph O. Masterman
           Florida Bar No. 93834                           Florida Bar No. 1004179
           EXECUTIVE OFFICE OF THE GOVERNOR                COOPER & KIRK, PLLC
           Office of the General Counsel                   1523 New Hampshire Avenue, N.W.
           400 South Monroe Street                         Washington, DC 20036
           The Capitol                                     (202) 220-9600
           Suite 209                                       (202) 220-9601 (fax)
           Tallahassee, FL 32399                           jmasterman@cooperkirk.com
           (850) 488-9810
           ray.treadwell@eog.myflorida.com                 Charles J. Cooper*
                                                           Peter A. Patterson*
                                                           Nicholas A. Varone*
                                                           William V. Bergstrom*

                                                      9
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 10 of 11




                                                COOPER & KIRK, PLLC
                                                1523 New Hampshire Avenue, NW
                                                Washington, DC 20036
                                                (202) 220-9600
                                                (202) 220-9601 (fax)
                                                ccooper@cooperkirk.com
                                                ppatterson@cooperkirk.com
                                                nvarone@cooperkirk.com
                                                wbergstrom@cooperkirk.com

                                                *Appearing pro hac vice

                      Attorneys for Defendant Scott A. Rivkees, M.D.




                                           10
Case 1:21-cv-22492-KMW Document 40 Entered on FLSD Docket 08/04/2021 Page 11 of 11




                                   CERTIFICATE OF SERVICE
          I hereby certify that a true and correct copy of the foregoing Reply was served to all counsel
   of record through the Court’s CM/ECF system on this 4th of August, 2021.

                                                        /s/Joseph O. Masterman
                                                        Joseph O. Masterman
                                                        Florida Bar No. 1004179

                                                        Attorney for Def. Scott A. Rivkees, M.D.
